Citation Nr: 1718959	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  10-25 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right knee disability (claimed as a knee injury and osteoarthritis).

2. Entitlement to service connection for right knee disability (claimed as a knee injury and osteoarthritis).

3. Entitlement to a compensable evaluation for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse 


ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 and September 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In an October 2009 rating decision, the RO determined that new and material
evidence was not submitted to reopen the claim of service connection for a right
knee disorder. 

In a September 2011 rating decision, the RO denied a compensable evaluation for
bilateral hearing loss.  In August 2013, the Board remanded the appeal to schedule the Veteran for a hearing.  This hearing was scheduled and held in March 2017.  The transcript of this hearing is of file.  At the time of the hearing, they submitted additional evidence, to include a recent audiogram, and waived Agency of Original Jurisdiction (AOJ) initial review of this evidence.

In addition to the paper claims file, there is a Virtual VA paperless file associated
with the Veteran's case A review of the documents in the paperless claims file reveals VA treatment records that they are relevant to the issues on appeal. 



FINDINGS OF FACT

1. A June 2004 rating decision denied the Veteran's claim of entitlement to service connection for osteoarthritis of the bilateral knees; the Veteran was properly notified of the decision and of his appellate rights, but he did not appeal.

2. The evidence received since the June 2004 decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for right knee disability.

3. The evidence of record is at least in equipoise as to whether a relationship exists between the Veteran's right knee disability and his active duty service.

4. Throughout the appeal, VA audiometric test results show the Veteran has had, at worst, level II hearing in the right ear and level II hearing in the left ear.


CONCLUSIONS OF LAW

1. The June 2004 rating decision denying the Veteran's claim of entitlement to service connection for osteoarthritis of the bilateral knees is final. 38 U.S.C.A § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2. New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for right knee disability. 38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 (2016).

3. The criteria for service connection for right knee disability have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016).

4. The criteria for a higher compensable disability rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.385, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2016). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016). As the instant decision reopens and grants service connection for a right knee disability, no further discussion of VA's duties to notify and to assist is necessary.

As to the Veteran's entitlement to a compensable evaluation for bilateral hearing loss, a standard April 2009 letter satisfied the duty to notify provisions.

The Veteran's service treatment records have been obtained. Post-service VA treatment records and private treatment records have also been obtained. 

The Veteran was provided with a VA examination in August 2009, July 2011, and in January 2012. The examinations are sufficient evidence for deciding the claims.
The reports are adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation. Thus, VA's duty to assist has been met.

II. New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered. 38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted. 38 U.S.C.A. § 5108. "New" evidence means existing evidence not previously submitted to agency decision-makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

Historically, a June 2004 rating decision denied the Veteran service connection for osteoarthritis of the bilateral knees based essentially on finding that there was no objective evidence showing that the Veteran's knee condition was caused by service. Thereafter, the Veteran was notified of that decision and his appellate rights, and did not timely initiate an appeal or submit new and material evidence in the year that followed; thus, the June 2004 decision became final based on the evidence then of record, and is the last final denial in this appeal.

Upon review, the Board finds that the evidence added to the record since the June 2004 rating decision, specifically the Dr. P note dated November 2011, which states that the Veteran's severe injury in service resulted in the Veteran's current condition, as well as the Veteran's testimony relates to unestablished facts necessary to substantiate the Veteran's service connection claim. Accordingly, the Board finds that new and material evidence has been submitted and the claim is reopened.

III. Service Connection for Right Knee Disorder

Having reopened the Veteran's claim, in order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247 (1999).

Turning to the facts in this case, the Veteran's service treatment records reveal that the Veteran was treated in March 1971 for intrapatellar pain of the right knee. Following service, the Veteran has shown a right knee disability in the form of osteoarthritis and a right total knee replacement throughout the period on appeal. Thus, the record shows the presence of both current disabilities and an in-service incident. 

Therefore, the resolution of this appeal turns on the question is whether the Veteran's disability was caused or is aggravated by her service-connected right knee disability. The record includes opposing medical opinions on this point.

The August 2010 VA examiner opined that the Veteran's right knee disability was less likely than not related to the Veteran's in-service injury. 

Also of record is a November 2009 statement from the Veteran's private physician. The private physician notes that the Veteran severe injury in service probably resulted in osteoarthritis of the knee. 

In the March 2017 videoconference hearing, the Veteran testified that during service, while carrying a 90 pound projectile, he injured his knee. See Board Hearing Transcript 13. He reported that his knee bothered him while on active duty but he didn't report these symptoms because he did not have a lot of time left in service. Id. 

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection right knee disability is at least in equipose. Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection right knee disability is warranted. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV. Increased Rating for Bilateral Hearing Loss

Schedular Rating 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155. Separate diagnostic codes identify the various disabilities. Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 , and to resolve any doubt regarding the extent of the disability in the veteran's favor. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Evaluations of defective hearing range from noncompensable to 100 percent for service-connected bilateral hearing loss. These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second. To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through XI for profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100.

In cases of exceptional hearing loss, i.e. when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. See 38 C.F.R. § 4.86(a). The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear will then be evaluated separately.

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The Veteran was afforded a VA audiological examination in August 2009. The pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
20
35
35
28.75
LEFT
30
15
40
50
33.75

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 in the left ear.

Applying the puretone threshold average and speech discrimination results of the audiological examination to Table VI, yielded a value of level I for the right and level I for the left ear. Applying those values to Table VII, the designations yield a zero percent evaluation.

The Veteran was afforded a VA audiological examination in July 2011. The pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
25
35
35
30
LEFT
35
25
40
50
37.5

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 in the left ear.

Applying the puretone threshold average and speech discrimination results of the audiological examination to Table VI, yielded a value of level I for the right and level I for the left ear. Applying those values to Table VII, the designations yield a zero percent evaluation.

The Veteran was afforded another VA audiological examination in January 2012. The pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
25
35
35
28.75
LEFT
30
25
35
50
35

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 in the left ear.

Applying the puretone threshold average and speech discrimination results of the audiological examination to Table VI, yielded a value of level I for the right and level I for the left ear. Applying those values to Table VII, the designations yield a zero percent evaluation.

The Veteran underwent private audiological testing in February 2017. The pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
35
45
40
36.25
LEFT
30
25
35
40
32.5

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 88 in the left ear.

Applying the puretone threshold average and speech discrimination results of the audiological examination to Table VI, yielded a value of level II for the right and level II for the left ear. Applying those values to Table VII, the designations yield a zero percent evaluation.  For purposes of this decision, the Board assumed that the testing employed the Maryland CNC.

In all the above audiograms, there is no indication of an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86.

The Board has considered the Veteran's testimony regarding the difficulty using the telephone, the difficulty hearing the television, and the need to ask others to repeat themselves. While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected bilateral hearing loss, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected bilateral hearing loss varied to such an extent that a compensable rating would be warranted. The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were not demonstrated in this case, and as measured by both audiometric testing and speech recognition testing. See Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding " that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech"). The Veteran has not reported any additional symptoms at either the examination or in his letters. 

Although the Veteran asserts that his hearing loss is more severe than currently rated, his statements do not establish that a higher disability rating is warranted, as ratings for hearing loss are based on the mechanical application of results of regulation-mandated audiometry. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). As the preponderance of the evidence is against the claim, there is no doubt to be resolved, and a compensable disability rating is not warranted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Total Disability Rating Due To Individual Unemployability (TDIU)

In considering the current appeal for a higher evaluation, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), which held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of a rating issue when the TDIU claim is either expressly raised by a veteran or reasonably suggested by the record.  In this case, as distinguished from the facts in Rice, there is no indication that the Veteran is unemployable due to service-connected hearing loss; therefore, a TDIU issue has not been raised.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for right knee disability is reopened.

Service connection for right knee disability is granted.

Entitlement to a compensable rating for service-connected bilateral hearing loss is denied.


____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


